Citation Nr: 0527194	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied service connection for 
PTSD.  The veteran perfected a timely appeal of this 
determination to the Board.

In September 1996, the RO denied service connection for PTSD.  
The veteran was provided notice of the determination but did 
not appeal.  The decision became final.  New and material 
evidence is therefore needed to reopen the claim.  38 
U.S.C.A. § 5108, 7105.  In March 2003, the RO, without 
reopening the claim, denied the veteran's claim for service 
connection for PTSD.  The Board, however, must first decide 
whether the veteran has submitted new and material evidence 
to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Thus, the Board has recharacterized the issues 
as stated on the cover page.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a September 1996 rating decision, the RO denied the 
veteran's initial claim of service connection for PTSD; in a 
letter dated the same month, the RO notified the veteran of 
its decision denying service connection for PTSD and of his 
appellate rights; the veteran did not appeal this 
determination and the decision became final.

2.  Evidence added to the record since the September 1996 
rating decision denying service connection for PTSD, is not 
cumulative or redundant, and, when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the veteran's claim and raises a 
reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's September 1996 decision denying the veteran's 
application to reopen a claim of service connection PTSD is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1996).  

2.  Evidence received since the September 1996 RO rating 
decision is new and material; the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required.  

II.	Application to reopen claim of service connection for 
PTSD.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since the 
September 1996 rating decision includes an April 2002 VA 
examination, post-service VA medical records, a response from 
the USMC Historical Center regarding a claimed in-service 
stressor identified by the veteran, a response from the 
National Personnel Records Center regarding a Letter of 
Appreciation mentioned in the veteran's DD-214, and 
statements and submissions forwarded by the veteran and his 
representative in support of his claim.   

Of particular importance is a submission of the veteran, 
printed by the veteran in October 2002 and submitted to the 
RO in July 2003, containing the Internet story of a fellow 
serviceman, recounting the same plane crash described by the 
veteran.  In addition, the VA examination dated in April 2002 
indicates that the veteran currently has PTSD that may be a 
result of an incident regarding a plane crash in December 
1966 as well as other stressors identified by the veteran.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the September 1996 rating 
decision that denied service connection for PTSD and, when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for PTSD is reopened.


ORDER

As new and material evidence has been presented, the 
veteran's claim of entitlement to service connection for PTSD 
is reopened; the appeal is granted to this extent only.


REMAND

For the reasons set forth below, the veteran's claim of 
service connection for PTSD must be remanded for additional 
development and adjudication.  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.  "Credible 
supporting evidence" does not mean that the veteran must 
definitively establish his personal engagement in combat.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (requiring 
corroboration of every detail, including the veteran's 
personal participation, VA defined "corroboration" too 
narrowly).  Rather, the veteran's presence with his unit at a 
time when his unit is attacked tends to show that that the 
veteran experienced such attack personally, without 
specifically showing his personal participation.  See Id.; 
see also Pentecost v. Principi, 16 Vet. App. 124 (2002).

In this case, the record shows a diagnosis of PTSD secondary 
to combat stressors, including an airplane accident on 
Christmas Eve 1966 in which the veteran assisted in the 
recovery of dead and mutilated bodies, as well as "guard 
duty, convoy duty, and numerous rocket and mortar attacks."

While the RO was diligent in pursuing evidence related to the 
veteran's stated stressors, it was unable to verify the 
events of Christmas eve 1966 or the veteran's other 
generalized complaints.  As a result, the RO denied his 
claim.  After this denial, the veteran submitted a statement 
of a veteran calling himself "Sal" that the veteran printed 
off of a web site, regarding this veteran's Christmas 
experiences in Vietnam.  This veteran's experiences at the Da 
Nang air base in December 1966 are very similar to the 
veteran's account of the events of that Christmas eve.  The 
statement, however, contains no information by which its 
contents can be verified, including no information concerning 
the writing veteran's full name, rank or unit that he served 
with in December 1966.  

Based on the foregoing, the Board finds that the veteran 
should be afforded an opportunity to contact the veteran 
(Sal) who authored the piece about his Christmas experience 
in 1966, perhaps through the web site that hosted his story, 
in order to obtain information about the veteran so that his 
story can be verified, or so that the veteran may be able to 
obtain a buddy statement from this veteran corroborating the 
incident and, if true, verifying the veteran's presence 
during this incident.  

In addition, the veteran's representative has noted that a 
search for control tower records from the US military base in 
Da Nang may reveal details of the crash described by the 
veteran.  Therefore on remand, the RO should ascertain if 
such records are available and, if possible, should obtain 
such records for December 1966.

The Board also notes that the record does not contain any 
information that could be used to verify the veteran's more 
generalized complaints regarding guard duty, convoy duty, and 
numerous rocket and mortar attacks that he experienced in 
Vietnam.  While the RO requested this information in the 
November 2001 letter, the Board finds that on remand, the RO 
should again request information from the veteran pertaining 
to these stressors.  In doing so, the RO should request 
specific dates, locations, and the unit the veteran was 
serving with at the time of each rocket and mortar attack.  
The RO should also request that the veteran specify what 
incidents occurred on guard and convoy duty that caused him 
stress, again specifying specific dates, locations, and the 
unit the veteran was serving with at the time.  

Finally, the Board notes that the record contains a request 
of the veteran dated in February 2004 for a hearing before a  
Decision Review Officer at the RO in order that he may 
provide sworn testimony in support of his claim.  The record 
contains no indication that this hearing was ever held, and 
there is no indication that this request was withdrawn.  For 
this reason as well, this matter must be remanded.  38 C.F.R. 
§ 3.103(c).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The veteran should be scheduled for a 
hearing before a Decision Review Officer 
at the local regional office.

2.  The RO should undertake efforts to 
ascertain if records are available from 
the Da Nang air base control tower for 
December 1966.  If such records are 
available, the RO should undertake to 
obtain such records for December 1966.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  The RO should contact the veteran and 
request that he contact the veteran (Sal) 
who authored the piece about his 
Christmas experiences in 1966 that appear 
on the web site 
www.tlxnet.net/~boswell/christmas.html, 
in order that the veteran may obtain 
information about the veteran who 
authored the story, so that this story 
can be verified, and so that, if 
possible, the veteran may to obtain a 
buddy statement from this veteran 
corroborating the incident and, if true, 
verifying the veteran's presence during 
this incident.  The veteran should be 
informed that he should obtain the 
authors full name, rank in December 1966, 
and unit he was serving with in December 
1966 at the time of the Christmas 1966 
plane crash.  The veteran should be 
encouraged to get a buddy statement from 
this veteran verifying the incident and, 
if possible, verifying the veteran's 
presence in the clean up efforts and body 
recovery operation that was recounted in 
his story.  

4.  The RO should request that the 
veteran provide any additional 
information, including specific dates, 
locations, names of other persons 
involved, the unit he was serving at the 
time, etc., relating to his other claimed 
service stressors, including each rocket 
and mortar attack he experienced, and any 
events that occurred on guard and convoy 
duty.  The veteran should be advised that 
this information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support such 
stressors.  The RO should afford the 
veteran an opportunity to submit and/or 
identify any alternate available sources 
that may provide credible support 
regarding his claimed stressors.

5.  The RO must then review the entire 
claims file, including the veteran's 
medical treatment records and previous 
statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors, other 
than the December 1966 plane crash. This 
summary and all associated documents 
should be sent to the USMC Historical 
Center, Washington Navy Yard, 1254 
Charles Morris Street, SE Washington, DC 
20374.  The USMC Historical Center should 
be requested to provide any information 
that might corroborate the veteran's 
alleged stressors.  If the RO is unable 
to corroborate a stressor, the RO must 
inform the veteran of the results of the 
requests for information about the 
stressors.

6.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
April 2002 VA examination report (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that identifies the 
stressor or stressors underlying his 
diagnosis of PTSD and offer an opinion as 
to the likelihood that there is a link 
established by the medical evidence 
between the veteran's PTSD and such 
stressor(s).  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the veteran's PTSD and such 
stressor(s).  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

7.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claim of service connection for PTSD.  If 
the determination remains adverse to the 
veteran, he and his representative must 
be furnished a supplemental statement of 
the case, to include the VA medical 
records received since the most recent 
SOC or SSOC, and be given an opportunity 
to submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


